Order modified by reversing the conviction of sexual misconduct, vacating the sentence imposed thereon and dismissing that count of the indictment, and, as so modified, affirmed. The defendant’s acquittal of the charge of rape in the first degree, upon the trial court’s finding that there was insufficient proof of forcible compulsion (Penal Law, § 130.35, subd. 1), precluded a conviction of sexual misconduct by forcible compulsion upon the same evidence (Penal Law, § 130.20, subd. 1; § 130.05, subd. 2,par. [a]).